DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on June 30, 2021.
Claims 1, 7-8, 15 and 17 have been amended.
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 8 and 17 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1, 8 and 17:
“select a first candidate version of the program and a second candidate version of the program from the program history to compare to a test version of the program to be regenerated,   	compare (i) the first candidate version to the test version and (ii) the second candidate version to the test version,   	estimate an amount of work to regenerate the program from each of the first candidate version and the second candidate version,   	select the first candidate version, wherein the first candidate version is associated with a lesser amount of work to regenerate the program than the second candidate version, regenerate the program using components from the first candidate version to create a regenerated program as the test version, and   	test the regenerated program as the test version.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 8 and 17. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Head et al. (US Pub. No. 2012/0243795)  	Head set forth a method and system include replicating an image representing a sequence of bytes on a local storage medium on a target device by determining a similarity between images and reconstructing a new image using equivalent blocks from one or more similar images locally available on the target device or available on donor devices to reduce network link usage and transfer time in replicating the image. However, Head does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 17.  

Coqueret et al. (US Pub. No. 2009/0083268)  	Coqueret set forth a management of revisions to segments of code or artifacts. Such management can assist a software developer in the development of software. A developer can retrieve a versioned file from a repository, modify content of the versioned file to create a variant of the versioned file, compare the variant to the versioned file, and determine a difference between the versioned file and the variant. Then, the one or more attribute can be assigned to the differences and the attributes can be indexed such that the variants can be located in response to a search. Variants can be indexed based on a variability point to which they can be matched. However, Coqueret does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 17.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, 
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192